Citation Nr: 1622767	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-08 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, a hearing was held before a Decision Review Officer, and in July 2015, a Travel Board hearing was held before the undersigned; transcripts of both hearings are in the record.

Although the RO reopened the Veteran's claim by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

[The Veteran submitted additional evidence after the February 2014 statement of the case (SOC) was issued.  A waiver of RO consideration is inferred with claims on appeal where the substantive appeal was filed on or after February 2, 2013, if the evidence is from the Veteran or his representative.  As the substantive appeal here was filed in March 2014, the Board may properly consider the newly received evidence in the first instance.  See 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.1304 (2015).]


FINDINGS OF FACT

1.  An unappealed January 1998 rating decision denied the Veteran service connection for ulcerative colitis based on a finding that such disability was not shown to be related to his service.
2.  Evidence received since the January 1998 rating decision includes a private medical opinion indicating that ulcerative colitis was first manifested in service, and lay testimony supporting the Veteran's assertions that ulcerative colitis became manifest in service; relates to an unestablished fact necessary to substantiate a claim of service connection for such disability; and raises a reasonable possibility of substantiating such claim.

3.  On de novo review, the preponderance of the evidence is against findings that the Veteran's ulcerative colitis was manifested in service and that such disability is related to his service or any event, injury, or disease therein.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for ulcerative colitis may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).   

2.  Service connection for ulcerative colitis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  The propriety of notice on the threshold matter of whether the claim may be reopened is moot as this decision reopens the claim.  [At the Board hearing, the Veteran was advised of what was necessary to substantiate the underlying service connection claim.  He was afforded an abeyance period for submission of additional evidence and has since submitted additional evidence.]


Legal Criteria, Factual Background, and Analysis

A January 1998 rating decision denied the Veteran's original claim of service connection for ulcerative colitis based on a finding that such disability was not related to his service.  He did not appeal the decision, and new and material evidence was not received within the following year.  Accordingly, it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The U.S. Court of Appeals for Veterans Claims has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement; it viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay evidence may be competent evidence to establish incurrence of a disability in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence of record at the time of the January 1998 rating decision included service treatment records (STRs) and private medical records from the Veteran's treating physician.  A February 1970 STR notes that the Veteran vomited up one teaspoonful of blood and complained of indigestion.  Private treatment records from 1997 discuss the Veteran's 20-year history of ulcerative colitis.

Evidence received since the January 1998 rating decision includes private treatment records, VA examination reports, nexus opinions from the Veteran's private treating physicians relating his ulcerative colitis to service, hearing testimony, a statement from the Veteran's ex-wife, and a Veterans Health Administration (VHA) medical advisory opinion.

In a July 2009 opinion, the Veteran's private treating physician noted that the Veteran's symptoms of ulcerative colitis began in service, as documented in a February 1970 STR, and have continued since his separation from service. 

In a July 2015 private opinion, the Veteran's gastroenterologist reported that he has treated the Veteran for ulcerative colitis since 1994.  He noted the Veteran's statement that his symptoms first began in 1970 while he was in service and that the diagnosis of ulcerative colitis was established approximately three years later.  The gastroenterologist opined that the timing of the Veteran's diagnosis "indicates that the process involving ulcerative colitis began while he was in the service."

In an undated statement (received by VA in September 2015), the Veteran's ex-wife indicated that he told her that his symptoms began in service.

As the claim was previously denied on the basis that the Veteran's ulcerative colitis was not shown to be related to his service, for evidence to be new and material, it must tend to show that the Veteran's ulcerative colitis is related to his service.

Reviewing the additional evidence received since the January 1998 rating decision, the Board finds that the additional evidence is both new and material.  The private medical opinions and the statement by the Veteran's ex-wife suggest that his ulcerative colitis had its onset in service.  They relate to a previously unestablished fact necessary to substantiate the claim and, particularly in light of the "low threshold" standard for reopening endorsed in Shade, are both new and material, requiring that the claim be reopened.

The analysis proceeds to de novo consideration of the claim.  The Board finds that it may consider this claim on the merits because the RO adjudicated the claim on de novo review in an August 2012 rating decision after arranging for the development needed for such review.  Further, AOJ consideration of additional evidence received since the AOJ last reviewed this matter is considered waived (as noted above); the Veteran requested that the Board proceed with adjudication of his appeal in correspondence received in May 2016.  Thus, there is no prejudice to the Veteran in proceeding to adjudicate the issue on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

As was noted above, a February 1970 STR notes the Veteran's complaint of vomiting up one teaspoonful of blood and his complaints of indigestion over the prior week.  He was to see a medical doctor two days later; the STRs do not indicate that this occurred and, in July 2015 testimony, he denied being seen for follow-up treatment during service (although the STRs note that he was seen three more times for unrelated health issues).  A July 1970 service separation report of medical examination noted normal abdomen and viscera, and anus and rectum on clinical examination.

The first postservice treatment record in the file, dated in June 1973, notes that the Veteran had an episode of watery, bloody stools in January 1973 that lasted one day; he was given a suppository for hemorrhoids.  Similar episodes continued the following months; he was hospitalized for more than two weeks in June and July 1973 and early chronic ulcerative colitis was ultimately diagnosed.  The July 1973 hospital discharge summary notes a history of active rectal bleeding for six months.  A June 1975 private treatment record notes a two-year history of ulcerative colitis.  An August 1997 colonoscopy report notes a 25-year history of ulcerative colitis.

In a July 2009 opinion, the Veteran's private physician noted his complaints of spitting up blood and severe indigestion in service, which were treated symptomatically with Maalox and antacids.  No further treatment was noted and there was no further work-up.  The physician noted that the Veteran separated from service a few months after his "first bout of acid reflux" but remained intermittently symptomatic thereafter.  Noting that the Veteran received consistent treatment for gastroesophageal reflux disease (GERD) and colitis since service, he ultimately opined that the Veteran's colitis was "caused and/or brought about" during service.

On July 2012 VA examination, the examiner reviewed the Veteran's STRs and stated that his complaint of vomiting blood is related to the upper gastrointestinal (GI) tract (and therefore unrelated to his colitis).  She further noted that the Veteran provided an onset date for his colitis in 1973, three years postservice, and that the July 2009 private physician referred to the Veteran's complaint in service as "acid reflux," not colitis.  She opined that there is no evidence to relate the Veteran's report of vomiting blood in service to ulcerative colitis, diagnosed three years later.

A February 2014 VA medical advisory opinion, based on review of the record, notes that the Veteran was seen four times in service following his complaint of vomiting blood and, while bloody diarrhea is typically the initial symptom of ulcerative colitis, he did not complain of bleeding or diarrhea.  Additionally, a literature search for symptoms of ulcerative colitis did not include any reference to GERD or stomach complaints.  The provider opined that the Veteran's reported symptom of vomiting blood could have been related to a number of other causes, including retching, retching and taking aspirin, other disease processes such as gastritis, or a combination of unknown problems, and was not a symptom of ulcerative colitis, which was not diagnosed until three years later.  

In a July 2015 opinion, the Veteran's private gastroenterologist noted his report that his colitis symptoms first began in 1970 (while he was in service) and that the diagnosis was established approximately three years later; he opined that this time "of course" indicates that the process involving ulcerative colitis began during the Veteran's service.

During his July 2015 hearing, the Veteran testified that his vomiting blood and indigestion in service were the start of his trouble with ulcerative colitis; thereafter, he started passing blood through his rectum.  Although he testified that he told a corpsman about his bloody stool, he denied seeking treatment for such.  He further testified that his ex-wife (whom he married in 1970) would submit an affidavit in support of his allegation that he had bloody stools in service in 1970.  

As was noted above, the Veteran's ex-wife submitted a statement noting that they 
were married in January 1973 (not 1970) and that he was hospitalized for ulcerative colitis in June of that year.  

In a November 2015 opinion, a VHA medical expert noted that the Veteran's July 1970 service separation examination was negative for all GI problems and that his STRs were negative for symptoms that are typical of ulcerative colitis, including diarrhea, with or without bleeding, abdominal pain or cramping, urgency, or fever.  She opined that the lack of any documented lower abdominal symptoms in his STRs or in his service separation report would not support a finding that his ulcerative colitis began in service or immediately postservice.  She further noted that his own personal history gives the onset of colitis in 1973, three years postservice.  Additionally, the treatment records near the time of his diagnosis note rectal bleeding starting six months prior; there was no mention of any ulcerative colitis symptoms beginning in 1970 or earlier. Although the cause of his ulcerative colitis is not completely known, she opined that it was less likely incurred in or caused by his service.

The Veteran was provided with a copy of the November 2015 opinion and responded that he had no additional argument or evidence to submit in response.

The Board finds that this case hinges on credibility and medical determinations.  With respect to credibility, the Board must determine whether the Veteran's statement that symptoms of ulcerative colitis became manifest in service and have persisted since can be accepted at face value.  This case presents a medical question to the extent that it must be determined whether the symptoms that were manifested in service were in fact symptoms of ulcerative colitis, demonstrating onset of such in service.

With respect to the credibility determination, in July 2015 Board testimony, the Veteran acknowledged that his symptoms of vomiting and indigestion were related to his upper GI tract.  He further testified, however, that he experienced bloody stools during service and that he reported this to the corpsman.  The Board finds it significant to note that he was seen three additional times following his February 1970 complaint of indigestion and vomiting blood and that no complaint of bloody stools was reported in the course of such treatments.   A June 1973 private treatment record notes that in January 1973 he complained of an episode of watery, bloody stools which lasted for one day,.  Similar episodes continued in the following months.  The Board finds it noteworthy that he did not indicate at any point during these later treatments that he experienced bloody stools prior to January 1973.

At the July 2015 hearing before the undersigned, the Veteran stated that he would submit a statement from his ex-wife, whom he married in 1970 (the year he was separated from service), supporting that his ulcerative colitis symptoms began in service.  In an undated statement, however, his ex-wife stated that she and the Veteran were married in January 1973, more than two years following his separation from service.  While her statement facially supports his allegations, the Board notes that they are merely recitations of the Veteran's own recollection of remote events.  Contrary to these assertions, however, nothing in the record shows a diagnosis of, or symptoms consistent with, ulcerative colitis in service or any evidence of bloody stools prior to January 1973.  In short, the Veteran's history (and therefore his ex-wife's recitation of that history) is inconsistent with what is shown in the record.  While more recently he appears to be alleging that he experienced bloody stools in service, such allegations are inconsistent with his earlier complaints of vomiting blood and indigestion in service and his reports of bloody stools beginning in January 1973 during postservice private treatment (which by virtue of being more contemporaneous are more probative) and are not credible.

With respect to the question of whether the Veteran's reported symptoms in service could be related to his current diagnosis of ulcerative colitis, the Board notes that he has submitted medical statements by private providers which tend to suggest that the symptoms of ulcerative colitis began in service.  While these medical opinions do so suggest, overall they are not probative evidence supporting the Veteran's claim.  Specifically, the July 2009 private opinion attributes the Veteran's complaints of spitting up blood and severe indigestion in service to acid reflux, not ulcerative colitis.  The opinion provider later states that the Veteran has had consistent treatment for GERD and colitis since his time in service; however, he does not identify any instance of complaint of or treatment for colitis prior to 1973.  The medical evidence of record does not show that the Veteran received any treatment for colitis prior to 1973, some three years after service.  Accordingly, the Board finds that this opinion is based on an inaccurate factual premise, and therefore lacks probative value.  In a July 2015 opinion, the private provider states that the Veteran's symptoms of ulcerative colitis began in 1970, during service. However, the opinion provider does not identify any documented symptom in 1970 that has been attributed to the Veteran's current diagnosis of ulcerative colitis.  Neither medical opinions identifies any symptoms reported in service indicative of ulcerative colitis.  Instead, they cite to the Veteran's own history, the probative value of which is not enhanced by repetition by private medical providers.  

The VA opinions in the record are against the Veteran's claims that symptoms of his ulcerative colitis were manifested in service.  The July 2012 VA examination report, February 2015 VA opinion, and November 2015 VHA opinion are fully articulated with clear conclusions based on accurate factual foundation and are supported by sound reasoning.  The examiner, opinion provider, and consulting VHA expert each noted the Veteran's documented report of vomiting blood and indigestion in service and attributed these symptoms to GERD, not ulcerative colitis.  They further noted that postservice treatment records and the Veteran's own history reflect that his first symptoms of bloody stool did not appear until January 1973 and that ulcerative colitis was diagnosed five months later.  The VA providers have stated that a review of medical literature found no support for the allegation that the reported symptoms in service of vomiting blood and indigestion are related to ulcerative colitis; the Veteran has not submitted any medical treatise to the contrary.   In short, no medical provider has identified specific symptomatology manifested during service that can be attributed to the Veteran's current diagnosis of ulcerative colitis.

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim. Therefore, the benefit of the doubt rule does not apply and the appeal must be denied.






ORDER

The appeal to reopen a claim of service connection for ulcerative colitis is granted; however, on de novo review service connection for ulcerative colitis is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


